department of the treasury washington d c t er rats tax_exempt_and_government_entities_division uniform issue list feb legend taxpayer a bank m individual j financial_institution t amount s amount r amount q amount f amount d amount t amount k amount l plan y _ account m ira x dear this is in response to a request dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution from plan y totaling amount r taxpayer a asserts that her failure to accomplish a rollover of amount k a portion of amount r within the 60-day period prescribed by sec_402 was due to the failure of financial_institution t to follow taxpayer a’s instructions taxpayer a further represents that the remainder of the distribution from plan y amount d has not been used for any other purpose taxpayer a was an employee at bank m but lost her job due to a bank merger and decided to take a distribution from her former employer' sec_401 plan plan y _ taxpayer a had a telephone conversation with individual j a on november representative of financial_institution t plan y’s third party administrator taxpayer a informed individual j that she needed amount s and told individual j that she wanted amount k the remainder of her account minus an offset for an outstanding plan_loan amount q rolled over to an individual_retirement_account ira taxpayer a understood that the distribution of amount s and the loan offset of amount q would be taxable_income to her individual j set up two accounts for taxpayer a one was a regular brokerage account account m and the other was an ira account ira x individual j did not make it clear to taxpayer a that only amount f a small percentage of the amount instructed to be rolled over was being transferred to ira x with the balance of the distribution amount d being transferred to the regular brokerage account taxpayer a subsequently received a form 1099-r from plan y for a gross distribution of amount r and a taxable_amount of amount t taxpayer a was unaware that financial_institution t failed to follow her instructions until her tax_return_preparer informed her that she owed amount l in tax because the amount she intended to rollover from her account with plan y was not rolled over to ira x financial_institution t to follow taxpayer a’s instructions taxpayer a asserts that the failure to roll over the amount k distribution within the day period prescribed by sec_408 of the code was due to the failure of showing page based on the facts and representations you request a ruling that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_402 of the code with respect to the distribution of amount k from plan y sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account constitutes one form of eligible_retirement_plan sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 of the code sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_401 of the code provides the rules for governing direct transfers of eligible rollover distributions’ sec_1_401_a_31_-1 of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities since the distribution occurred revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed - page4 the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was caused by the failure of financial_institution t to follow taxpayer a’s instructions therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount k from plan y taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount k into a rollover ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution amount k will be considered a rollover_contribution within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you have any questions please contact se t ep ra t3 please address all correspondence to sincerely yours pk bet - laura b warshawsky manager employee_plans technical group deleted copy of ruling letter notice of intention to disclose enclosures
